DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/692439 provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Accordingly, the claims are given the benefit date of 6/29/2018.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “gold 58B” and “gold 58”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term “Vectran”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 4 is objected to because of the following informalities:  amend “PEBAX” to –PEBAXTM-.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  amend “Vectran” to –VECTRANTM-.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  amend “PEBAX” to –PEBAXTM-.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  amend “Vectran” to –VECTRANTM-.  Appropriate correction is required.
Claim 32 is objected to because of the following informalities:  amend “where the liquid-crystal polymer comprises Vectran” to –where the filament comprises the liquid crystal-polymer, wherein the liquid-crystal polymer comprises Vectran”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 15, 18, 20 & 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “in which the reinforcement comprises a portion of an unassembled catheter balloon”. It is unclear what exactly is meant by an “unassembled” balloon. For purposes of examination, the claim will be interpreted as –wherein the reinforcement comprises a portion of a second catheter balloon material -. 
Claim 4 recites the trademark limitation “PEBAX”.  Since a trademark is used to describe the origin of a product and not necessarily the particular material or product, it is regarded as indefinite. See MPE 2173.05(u).
Claim 15 recites the trademark limitation “VECTRAN”.  Since a trademark is used to describe the origin of a product and not necessarily the particular material or product, it is regarded as indefinite. See MPE 2173.05(u).
Claim 18 recites the limitation “in which the reinforcement comprises a portion of an unassembled catheter balloon”. It is unclear what exactly is meant by an 
Claim 20 recites the trademark limitation “PEBAX”.  Since a trademark is used to describe the origin of a product and not necessarily the particular material or product, it is regarded as indefinite. See MPE 2173.05(u).
Claim 32 recites the trademark limitation “VECTRAN”.  Since a trademark is used to describe the origin of a product and not necessarily the particular material or product, it is regarded as indefinite. See MPE 2173.05(u).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 & 10-12 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Vrba et al. (2017/0348049, with support in provisional 62/458990).
Concerning claim 1, as illustrated in at least Figs. 4 & 7-8E, Vrba et al. disclose a catheter balloon (balloon catheter 400; [0219]), comprising: 
a membrane including a proximal end and a distal end (balloon 401 includes a proximal and distal end; [0219]); 
a plurality of substrates, each including a plurality of tails, disposed about the membrane (electrodes 403 and conductors 402 coupled to a flexible substrate to form a flex circuit  are disposed about balloon 401; [0031], [0219], [0299]); and 
a reinforcement disposed over at least some of the plurality of tails and attached to the membrane (short, flexible outer sleeve 414 comprising a waist 808, cone 812 and short body 813 covers the proximal portion of conductors 402; [0058], [0240] // or // flexible outer sleeves 414a,b comprise waists 872/879, cones 870/880 covers the proximal and/or distal portions of conductors 402; [0236], [0238], [0242]).
Concerning claim 2, Vrba et al. disclose the reinforcement comprises a portion of a second catheter balloon material ([0249]). 
Concerning claim 3, Vrba et al. disclose the reinforcement comprises a horn-like shape (Fig. 8C). 
Concerning claim 4, Vrba et al. disclose the membrane (401) comprises polyethylene, terephthalate, polyurethane, Pellethane, or PEBAX ([0249]).
Concerning claim 5, Vrba et al. disclose the plurality of tails (402) includes a plurality of proximal tails (402) and a plurality of distal tails (402), the plurality of proximal tails (402) being disposed proximate to the proximal end of the balloon and the plurality of distal tails (402) being disposed proximate to the distal end of the balloon (Fig. 4).
Concerning claim 6, Vrba et al. disclose the reinforcement (414 // or // 414A) is disposed over the plurality of proximal tails (402) (Fig. 8C-D).
Concerning claim 7, Vrba et al. disclose the reinforcement (414B) is disposed over the plurality of distal tails (402) ([0242]; Fig. 8E).
claim 8, Vrba et al. disclose the reinforcement (414) is a first reinforcement (414B) and the catheter balloon (401) further comprises a second reinforcement (414A) disposed over the plurality of proximal tails (402) ([0242]; Fig. 8E). 
Concerning claim 10, Vrba et al. disclose the membrane (401) further includes irrigation apertures (1312) disposed therethrough (Fig. 13A-C; [0267], [0269], [0464]). 
Concerning claim 11, Vrba et al. disclose a plurality of ablation electrodes (403) ([0219]; Fig. 4 & 7-8E).
Concerning claim 12, Vrba et al. disclose at least one of the ablation electrodes (403) is disposed on each of the substrates ([0031], [0232-0233], [0299]; Fig. 7). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vrba et al. (2017/0348049, with support in provisional 62/458990), as applied to claim 1, in further view of Davies et al. (2008/0183132). 
Concerning claim 13, Vrba et al. fail to disclose a filament disposed between the membrane and at least one of the plurality of tails.  However, Davies et al. disclose a balloon catheter (300) comprising a membrane (302) and a filament (312) disposed on its exterior surface.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Vrba et al. to further comprise a filament on the exterior surface of the membrane in order to provide the benefit of a reinforcement layer such that the base layer of the balloon catheter can have a wall thickness less than conventional or prior art balloons without sacrifice of burst strength, abrasion resistance, or puncture resistance as taught by Davies et al. ([0045], [0051-0052], [0060]; Fig. 3a).  In the resulting modified invention of Vrba et al. in view of Davies et al., the filament (312) would be disposed between the membrane and plurality of tails of Vrba et al. 
claims 14-15, Davies et al. further discloses the filament (312) comprises a liquid-crystal polymer, specifically Vectran ([0060]). 

Claims 1-8, 10-12, 16, 18-24 & 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (2012/0071870) in view of Vrba et al. (2017/0348049, with support in provisional 62/458990).
Concerning claims 1 & 6-8, as illustrated in at least Figs. 18A-N & 61A-C, Salahieh et al. disclose a catheter balloon (balloon catheter 57; [0155]), comprising: 
a membrane including a proximal end and a distal end (expandable membrane 34 includes a proximal end connected to outer shaft 57 and a distal end connected to inner shaft 134; [0261]); 
a plurality of substrates, each including a plurality of tails, disposed about the membrane (flex circuits 89 are positioned at different positions on membrane 34 and comprise base substrate 52 having distal and proximal branches 87 form main branch(es) 17; [0101], [0156]).
Salahieh et al. fail to disclose a reinforcement disposed over at least some of the plurality of tails and attached to the membrane.  However, Vrba et al. disclose a catheter balloon (400) including a membrane (401), a plurality of substrates (403, 402) comprising a plurality of tails (402) and a reinforcement (414; Fig. 8C-D) disposed over at least some of the plurality of tails (402), the reinforcement (414) attached to the membrane (401) and being disposed over a proximal plurality of tails (Fig. 8C-D) // or // the reinforcement attached to the membrane (401) and comprising first (414B; Fig. 8E) and second (414A; Fig. 8E) reinforcements disposed over respective distal (402) and 
Concerning claim 2, Vrba et al. further disclose the reinforcement comprises a portion of a second catheter balloon material ([0249]). 
Concerning claim 3, Vrba et al. further disclose the reinforcement comprises a horn-like shape (Fig. 8C). 
Concerning claim 4, Salahieh et al. disclose the membrane comprises polyethylene terephthalate, polyurethane, Pellethane, or PEBA ([0173]).
Concerning claim 5, Salahieh et al. disclose the plurality of tails (87) includes a plurality of proximal tails and a plurality of distal tails, the plurality of proximal tails being disposed proximate to the proximal end of the balloon (34) and the plurality of distal tails being disposed proximate to the distal end of the balloon (34) (Fig. 18N-O).
Concerning claim 10, Salahieh et al. disclose the membrane (34) further includes irrigation apertures (7) disposed therethrough ([0187]]). 
Concerning claim 11, Salahieh et al. disclose a plurality of ablation electrodes (6) ([0101]; Fig. 18N).
claim 12, Salahieh et al. disclose at least one of the ablation electrodes (6) is disposed on each of the substrates (52) ([0101]; Fig. 1).
Concerning claims 16 & 22-24, as illustrated in at least Figs. 18A-N & 61A-C, Salahieh et al. disclose a catheter (catheter 57; [0155]), comprising: 
a shaft having a first shaft portion and second shaft portion at least partially disposed within the first shaft portion (inner shaft 134 is partially disposed within outer shaft 57; [0261]); 
a catheter balloon having a membrane including a proximal end and a distal end, the proximal end connected to the first shaft portion and the distal end connected to the second shaft portion (expandable membrane 34 includes a proximal end connected to outer shaft 57 and a distal end connected to inner shaft 134; [0261]); 
a plurality of substrates, each including a plurality of tails, disposed about the membrane (flex circuits 89 are positioned at different positions on membrane 34 and comprise base substrate 52 having distal and proximal branches 87 form main branch(es) 17; [0101], [0156]).
Salahieh et al. fail to disclose a reinforcement disposed over at least some of the plurality of tails and attached to the membrane.  However, Vrba et al. disclose a catheter balloon (400) including a membrane (401), a plurality of substrates (403, 402) comprising a plurality of tails (402) and a reinforcement (414; Fig. 8C-D) disposed over at least some of the plurality of tails (402), the reinforcement (414) attached to the membrane (401) and being disposed over a proximal plurality of tails (Fig. 8C-D) // or // the reinforcement attached to the membrane (401) and comprising first (414B; Fig. 8E) 
Claim 18 is rejected upon the same rationale as provided for claim 2. 
Claim 19 is rejected upon the same rationale as provided for claim 3. 
Claim 20 is rejected upon the same rationale as provided for claim 4. 
Claim 21 is rejected upon the same rationale as provided for claim 5. 
Concerning claim 26, Salahieh et al. disclose the second shaft portion (134) is disposed within the first shaft portion (57) in a telescoping relationship ([0261-0262]; Fig. 61A-C). 
Claim 27 is rejected upon the same rationale as provided for claim 11. 
Claim 28 is rejected upon the same rationale as provided for claim 12. 
Concerning claim 29, Salahieh et al. disclose a lead wire (17) at least partially disposed in the shaft (134, 57) and in the balloon (134), and connected to at least one of the ablation electrodes (6) ([0175]; Fig. 23A-B). 
Concerning claim 30, Salahieh et al. disclose a filament (95) disposed between the membrane (34) and at least one of the plurality of tails (87) ([0110; Fig. 1). 

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (2012/0071870) in view of Vrba et al. (2017/0348049, with support in provisional 62/458990), as applied to claim 1.
Concerning claims 8-9, Salahieh et al. in view of the embodiment of Fig. 8C or 8D of Vrba et al. disclose the reinforcement to be a second reinforcement disposed over the plurality of proximal tails (see rejection of claims 1 & 6-7).  Salahieh et al. in view of the embodiment of Fig. 8C or 8D of Vrba et al. fail to disclose the catheter balloon further comprising a first reinforcement disposed over the plurality of distal tails that is symmetric with the second reinforcement.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Salahieh et al. in view of the embodiment of Fig. 8C or 8D of Verba et al. such that the catheter balloon further comprises a second reinforcement disposed over the plurality of proximal tails that is symmetric with the first reinforcement in order to provide the same benefit of protecting the opposite tail ends of the substrate from damage during use and to protect the patient from injury due to interaction with the electrical components of the substrate as taught by Vrba et al. ([0236]) and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See also In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  

Claims 17 & 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (2012/0071870) in view of Vrba et al. (2017/0348049, with support in provisional 62/458990), as applied to claims 16 & 24, in further view of Phan et al. (2008/0051707). 
Concerning claim 17, Salahieh et al. in view of Vrba et al. fail to disclose a ring disposed about at least a portion of the reinforcement.  However, Phan et al. disclose a balloon catheter (505) comprising a membrane (542) and a reinforcement (543) and rings (544) disposed at the proximal and distal ends.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. in view of Vrba et al. to further comprise a ring disposed about at least a portion of the reinforcement in order to provide the benefit of maintaining a fluid-tight seal as taught by Phan et al. ([0178], [0184-0185]; Fig. 46)
Concerning claim 25, Phan et al. disclose first and second rings (544) on the distal and proximal ends of the reinforcement (543) and membrane (542).   At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. in view of Vrba et al. such that the ring is a first ring disposed about the first reinforcement and the balloon further comprises a second ring disposed about at least a portion of the second reinforcement in order to provide the benefit of maintaining a fluid-tight seals on each end as taught by Phan et al. ([0178], [0184-0185]; Fig. 46)

Claims 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salahieh et al. (2012/0071870) in view of Vrba et al. (2017/0348049, with support in provisional 62/458990), as applied to claims 16, in further view of Davies et al. (2008/0183132). 
claim 30, Salahieh et al. in view of Vrba et al. fail to disclose a filament disposed between the membrane and at least one of the plurality of tails (in at least the embodiment of Fig. 2D).  However, Davies et al. disclose a balloon catheter (300) comprising a membrane (302) and a filament (312) disposed on its exterior surface.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Salahieh et al. . in view of Vrba et al. to further comprise a filament on the exterior surface of the membrane in order to provide the benefit of a reinforcement layer such that the base layer of the balloon catheter can have a wall thickness less than conventional or prior art balloons without sacrifice of burst strength, abrasion resistance, or puncture resistance as taught by Davies et al. ([0045], [0051-0052], [0060]; Fig. 3a).  In the resulting modified invention of Salahieh et al. in view of Davies et al., the filament (312) would be disposed between the membrane and plurality of tails of Salahieh et al. 
Concerning claims 31-32, Davies et al. further discloses the filament (312) comprises a liquid-crystal polymer, specifically Vectran ([0060]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/657319 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a reinforcement disposed over a plurality of substrates disposed about a membrane.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/707175 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a reinforcement disposed over a plurality of substrates disposed about a membrane.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794